Title: To Thomas Jefferson from Henry Lee, 8 May 1793
From: Lee, Henry
To: Jefferson, Thomas



Sir
Richmond May 8th. 1793.

I did my self the honor to write to the President of the United States, a few days past relative to the defenceless situation of Norfolk and beg leave now to forward to you, for his information, a copy of a letter received from Colonel Newton.
Your letter of the 26th. of April is come to hand and will be duely regarded. I have the honor to be sir with perfect respect your most ob: sert.

Henry Lee

